EXAMINER’s COMMENT

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment

In applicant’s Remarks and Amendment to Claims filed on 02/08/2022, no claims were/remain cancelled; claims 1, 8 and 15 were amended; no new claims were added. As a result, claims 1-20 are pending, of which claims 1, 8, and 15 are in independent form.

Allowable Subject Matter

Claims 1-20 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

Regarding Claims 1, 8, and 15, although the closest prior art of record (such as  Magerkurth et al. (U.S No. 10,824,759),  Bessonov et al. (U.S Pub. No. 20200084046), a computer-implemented method, comprising: executing a received request to validate a transaction in accordance with one or more validation rules in a plurality of validation rules; generating, based on the executed validation request, a validation certificate associated with the transaction, the validation certificate being generated using one or more validation rules in the plurality of validation rules and including a certificate number, a name of the validation certificate issuer, a timestamp, a signature including encrypted certificate number, name of the validation certificate issuer, and the timestamp, a transaction number, and a hashcode of the transaction, determining a validity of the validation certificate, the determining including determining validity of the received request using one or more validation rules in the plurality of validation rules; and storing the transaction on a blockchain network upon determining that the validation certificate and the received request are valid, and preventing storage of the transaction on the blockchain network upon determination that at least one of the validation certificate and the received request is invalid, wherein the determining of the validity of the validation certificate and the received request includes accessing at least another blockchain network to check information included in the validation certificate and the received request against information stored in the at least another blockchain network, wherein at least one of the storing and the preventing is performed in response to receiving a request to post the transaction to the blockchain network, the request including a type of the transaction, a transaction information, and a payload containing full transaction information, the full transaction information being encoded in the validation certificate,
However, none of the prior art, alone or in combination teaches the generating of the validation certificate including generating the validation certificate based on a determination that at least some information associated with the transaction is incorrect, validating the transaction having the at least some incorrect information, and generating at least one application programming interface for modifying the validated transaction, the preventing including requesting a modification of the transaction to generate, using the at least one application programming interface, a modified transaction for executing a validation of the modified transaction. These limitations, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record.
Magerkurth et al. (U.S No. 10,824,759) discloses Methods and systems for processing a blockchain comprising a plurality of immutable sales records corresponding to sales made by agents of an entity are provided. According to certain aspects, a transaction request indicating a sale made by an agent of the entity may be received at a first node. A block including a sales record indicating the sale made by the agent may be added to a blockchain and transmitted to another node for validation. The first node may add the block to a copy of the blockchain, where the block may be identified by a hash value that references a previous block in the blockchain that includes at least one additional sales record.
Bessonov et al. (U.S Pub. No. 20200084046) discloses systems and methods provide for validating data and attesting to its accuracy in a secure distributed 
Dilles et al. (U.S Pub. No. 20200374129) discloses a system and methods for creating a non-reputable digital record of an identification (ID) document (ID-document) of an ID-holder, by a verifier-server. The system includes at least one verifier-server of a verifier and ID-holder-computing-device. The method includes authenticating a captured ID provided by the ID holder and extracting PII fields from the captured ID; cryptographically protecting jointly and severally the extracted-PII-fields, wherein the cryptographically protecting includes individually hashing each one of the PII fields; and transmitting from the verifier-server, to the ID-holder-computing-device, a verification-result comprising PII-hash-pairs, the individually-hashed-PII-fields, and a verifier-server-signature, the verification-result being the non-reputable digital record. Also disclosed are systems and methods for using the digital record for secured interaction between the ID holder and a vendor.
Carrott et al. (U.S Pub. No. 20200266996) discloses physically supplied user information that is used to first verify the identity of a user before an app is supplied to a user device. Hardware identifiers of the user device are reviewed to determine whether to allow or deny use of the app on the user device. Once the app is approved, a user request is received by the app which is forwarded to the provider. The provider .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/H.A.H./Examiner, Art Unit 2497                                                                                                                                                                                                        
/Jeremy S Duffield/Primary Examiner, Art Unit 2498